                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                     NO. 5:l 7-CT-3047-BO



 ERIC ALLEN WHISNANT,                        )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )                       ORDER
                                             )
 C/O HILL and C/O DAWSON,                    )
                                             )
                Defendants.                  )



       Plaintiff, a state inmate, filed this civil rights action prose pursuant to 42 U.S.C. § 1983,

alleging that defendant Correctional Officer Hill ("Hill") used excessive force against him and that

defendant Correctional Officer Dawson ("Dawson") failed to protect him from the alleged assault

in violation of the Eighth Amendment to the United States Constitution. Plaintiff subsequently

moved for default judgment (DE 62, 75) as to both defendants.

       On January 6, 2020, United States Magistrate Judge Robert B. Jones, Jr. conducted an

evidentiary ,hearing at which plaintiff, represented by North Carolina Prisoner Legal Services

("NCPLS"), and Dawson, proceeding prose, both appeared and testified. Defendant Hill did not

appear at the hearing. Pursuantto 28 U.S.C. § 636(b)(l) andFederalRule of Civil Procedure 72(b),

the magistrate judge thereafter entered a memorandum and recommendation ("M&R") (DE 84) as

to plaintiffs motions for default judgment wherein he recommended that the court grant plaintiffs

motions, and that plaintiff be awarded compensatory damages in the amount of$15,000.00 against
defendant Hill, and $250.00 against defendant Dawson, for total damages of$15,250.00. Dawson

timely filed an objection to the M&R (DE 86), and plaintiff responded through counsel.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). The court,

however, need not conduct a de novo review where a party makes only "general and conclusory

objections that do not direct the court to a specific error in the magistrate's proposed findings and

recommendations." Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). "Section 636(b)(l) does

not countenance a form of generalized objection to cover all issues addressed by the magistrate

judge; it contemplates that a party's objection to a magistrate judge's report be specific and

particularized, as the statute directs the district court to review only those portions of the report or

specified proposed findings or recommendations to which objection is made." United States v.

Midgette, 478 F.3d 616, 621 (4th Cir. 2007) (emphasis and quotation omitted).

        Here, Dawson does not offer any specific objection to the magistrate judge's order. Rather,

Dawson simply restates the testimony she provided at the evidentiary hearing, and expresses general

disagreement with the magistrate judge's finding ofliability. The court has reviewed the M&R and

the record. The court is satisfied that there is no clear error on the face of the record. Accordingly,

the court adopts the conclusions in the M&R.

        Alternatively, Dawson's objection lacks merit. In his M&R, the magistrate judge determined

that Dawson violated the Eighth Amendment because she failed to protect plaintiff from defendant

Hill's assault. Generally, the deliberate indifference standard applies to cases alleging failure to


                                                   2
safeguard an inmate's health and safety, including failure to protect an inmate from attack. See

Farmer v. Brennan, 511 U.S. 825, 834 (1994); Wilson v. Seiter, 501 U.S. 294, 303 (1991);

Thompson v. Virginia, 878 F.3d 89, 97 (4th Cir. 2017). The deliberate indifference standard is

analyzed under the following two-pronged test: "(1) the prisoner must be exposed to a substantial

risk of serious harm, and (2) the prison official must know of and disregard that substantial risk to

the inmate's health or safety." Thompson, 878 F.3d at 97-98 (internal quotation omitted).

       In her objection, Dawson states that she did "what was required of [her] duties" to protect

plaintiff. (DE 85). Specifically, Dawson states that she went to the nurses' station immediately after

the alleged assault began, and requested that medical staff call the police. Id. Dawson further states

that this was the best method of procuring assistance for plaintiff due to the physical size difference

between herself and Hill .. Id. As Dawson acknowledges, the magistrate judge considered this

evidence in making his determination as to damages, and consequently, made a much lower award

of damages as to Dawson based upon her testimony. See ((DE 85); (DE 84), p. 16). The magistrate

judge, however, also correctly determined that plaintiff established Dawson's liability. See (Compl.

p. 5); Fed. R. Civ. P. 8(b)(6); Ryan v. Homecoming Financial Network, 253 F.3d 778, 780 (4th Cir.

2001) ("The defendant, by his default, admits the plaintiff's well-pleaded allegations of fact.")

(internal citation omitted)); Weft, Inc. v. G.C. Inv. Associates, 630 F. Supp. 1138, 1141 (E.D.N.C.

1986), aff'd, 822 F.2d 56 (4th Cir. 1987); Bonilla v. Trebol Motors Corp .. 150 F.3d 77, 82 (1st Cir.

1998); see also, United States v. Redden, No. WDQ-09-2688, 2010 WL 2651607, at *2-3 (D. Md.

June 30, 2010).

        Based upon the foregoing, the court agrees with the magistrate judge's conclusion that

plaintiff satisfied both prongs of the deliberate indifference standard. Accordingly, the court agrees


                                                   3
with the magistrate judge's analysis and adopts his findings and recommendations as to liability in

full. Additionally, no party objected to the magistrate judge's determination as to damages. The

court finds no error in the magistrate's recommendation as to damages, and adopts the magistrate

judge's recommendation in full.

       Upon de nova review of those portions of the magistrate judge's M&R (DE 84) to which

specific objections have been filed, and upon considered review of those portions of the M&R to

which no such objection has been made, the court ADOPTS the findings and recommendations of

the magistrate judge. The court GRANTS plaintiffs motions for default judgment (DE 62, 75), and

AWARDS compensatory damages in the amount of $15,000.00 against defendant Hill, and $250.00

against defendant Dawson, for total damages of $15,250.00. The Clerk of Court is DIRECTED to

close this case.

        SO ORDERED, this the :;.Tctay of February, 2020.



                                             ~~r
                                             Chief United States District Jud~




                                                 4
